Oo fo ~s DH tr BP W NH eH

i) Ny NY NHN NH =| FS KFS SES FO OSES SO Sell ES

 

 

Case 2:19-cv-10932 Document1 Filed 12/30/19 Pagelof4 Page ID#:1

Brett Yorke, Esq. {State Bar #289353)
LAW OFFICE OF BALL & YORKE
1001 Partridge Drive, Suite 330
Ventura, CA 93003

(805) 642-5 177; (805) 642-4622 Fax

Attorney for Plaintiff,
Ma Norma Perez Tafoya

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

MA NORMA PEREZ TAFOYA, Case No.

Plaintiff,

VS. PLAINTIFF’S COMPLAINT FOR
DAMAGES FOR:
1. FEDERAL TORT CLAIMS

UNITED STATES OF AMERICA; and
DOES | through 25, Inclusive, 74) U.S.C, §§1346 (b),

Defendants.

I.
FIRST CAUSE OF ACTION

FEDERAL TORT CLAIMS ACT
(As to Defendant United States Of America)
JURISDICTION

1. This action arises under the Federal Tort Claims Act, 28 U.S.C. §§

1346(b), 2671.80, as hereinafter more fully applies.

2. Jurisdiction is conferred upon this court by 28 U.S.C. § 1346(b).

fil

-|-

 

PLAINTIFF’S
COMPLAINT FOR DAMAGES

 
Do fo SN DH tA fB YW Bw =

bo NN NN NN HK BF Be Pe SF SF RS Re RS
PNRRREOBOBRSeEewxerAAAKRBAN BS

 

 

Case 2:19-cv-10932 Document1 Filed 12/30/19 Page2of4 Page ID #:2

3. Pursuant to 28 U.S.C. § 2675(a) the claim set forth herein was
presented to Department Of The Navy on June 17, 2019.
4. To date, The Department Of The Navy has neither accepted nor

denied the claim.

VENUE
5. Venue is proper in the Central District of California pursuant to 28
US.C. § 1402(b).
PARTIES

6. Plaintiff MA NORMA PEREZ TAFOYA (hereinafter “Plaintiff) is
a citizen of the United States. Plaintiff resides in Ventura County, State of
California, within the confines of this court. The alleged acts or omissions
occurred in the Central District of California.

7. Defendant UNITED STATES OF AMERICA (herein after
“Defendant”) maintains a governmental agency, Department Of The Navy whose
employees referred to herein, and, at the relevant time of the actions alleged
herein were conducting U.S. business in Ventura, California.

8. At this time, Plaintiff is unaware of the true names and capacities of
Defendants sued herein as DOES 1 through 25, inclusive, and therefore sues these
Defendants by such fictitious names. Plaintiff will seek leave to amend this
Complaint to allege their true names and capacities when ascertained.

9. Plaintiff is informed and believes and thereon alleges that each of
these fictitiously named Defendants is responsible in some manner for the
occurrences herein alleged, and that Plaintiff's injuries as herein alleged were
proximately caused by these aforementioned Defendants.

10. Plaintiff is informed and believes and thereon alleges that each of
these fictitiously named Defendants were the agents or employees of other named

defendants and acted within the scope of that agency or employment.

-2-

PLAINTIFF’S
COMPLAINT FOR DAMAGES

 

 
oOo Oo Ss A A fF WwW YB

NN MY NY Ke BS BP = Se Se Se Se eS

 

Case 2:19-cv-10932 Document1 Filed 12/30/19 Page3of4 Page ID #:3

11. Plaintiff is required to comply with a claims statute, and has
complied with applicable claims statutes.
| FACTUAL HISTORY AND GENERAL ALLEGATIONS
12. This is a civil action for personal injuries suffered by Plaintiff against
Defendant. This action arises out of a motor vehicle accident on August 29, 2018,
in the City of Ventura, County of Ventura. Plaintiff was a passenger in a vehicle
traveling northbound on Wells Road at its intersection with Telegraph Road. As
Plaintiff's vehicle proceeded through the intersection, a vehicle driven by John
Johnson, at an unsafe speed and against a red light, collided with Plaintiff's
vehicle. At the time of the accident, John Johnson was acting within the course
and scope of his employment with the U.S. Navy. The Defendant’s negligence
was a substantial contributing factor in causing Plaintiff's injuries.
13. Plaintiff suffered injuries and damages as a direct and proximate

result of Defendants’ negligence, including but not limited to:

 

a. wage loss;
b. _—_ loss of use of property;
c. hospital and medical expenses;
d. general damage;
e. property damage;
f. loss of earning capacity;
g. incidental damages according to proof; and
h. prejudgment interest pursuant to Civil Code section 3291.
PRAYER
WHEREFORE, Plaintiff prays for judgment as follows:
1. For general damages, according to proof at trial;
2 For hospital and medical expenses, according to proof at trial;
3. For additional special damages, according to proof at trial;
4 For incidental damages, according to proof at trial;
-3-
PLAINTIFF'S

COMPLAINT FOR DAMAGES

 

 
Oo Oo Ss DH WN Se WY Ne

[ee CO ee a a

 

 

Case 2:19-cv-10932 Document1 Filed 12/30/19 Page4of4 Page ID#:4

5. For prejudgment interest pursuant to Civil Code §3291, according to
proof at trial;

6. For costs of suit herein incurred; and,

7. For other such and further relief as the Court may deem just and

proper.
DATED: }2 \] he LAW OFFICE OF BALL & YORKE

By:

 

Brett Y@rke
Attorney for Plaintiff,
Ma Norma Perez Tafoya

-4-

 

PLAINTIFF’S
COMPLAINT FOR DAMAGES

 
